DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, at line 1, replaced “claim 11” with “claim 10”.
In claim 13, at line 1, replaced “claim 13” with “claim 12”.
In claim 13, at line 3, replaced “an electrode transporting layer” with “an electron transporting layer”.
In claim 14, at line 1, replaced “claim 14” with “claim 13”.
In claim 15, at line 1, replaced “claim 15” with “claim 14”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: JP 2022-037676 A to Saito is the closest prior art.  Saito discloses an electron acceptor represented by formula 1-4.



    PNG
    media_image1.png
    151
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    564
    media_image2.png
    Greyscale


Saito further discloses an example wherein the compound has the following structure:

    PNG
    media_image3.png
    221
    271
    media_image3.png
    Greyscale

In the above formula, X can be F or Cl (see formula 7a-7d).  

The above formula is similar to instant claimed formula III, except that Saito does not disclose Ar1 as claimed. 
CN 110690349 A discloses an acceptor with the following formula:


    PNG
    media_image4.png
    284
    457
    media_image4.png
    Greyscale


The above formula is similar to instant claimed formula I, except that CN 110690349 A does not disclose Ar1 as claimed. 

Other pertinent art cited in the attached PTO-982 also fails to disclose an acceptor as required by instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721